Citation Nr: 0732001	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-04 251	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, 
whether the reopened claim should be granted.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for residuals of 
spinal meningitis.

4.	Entitlement to service connection for a respiratory 
disorder, including as due to exposure to flood waters 
or Agent Orange.

5.	Entitlement to service connection for a left foot 
disorder.

6.	Entitlement to service connection for a right foot 
disorder.

7.	Entitlement to service connection for a right knee 
disorder.

8.	Entitlement to service connection for a left knee 
disorder.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and W.M.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1971 and served in the West Virginia Army National 
Guard (WVANG), with unverified service from 1974 to 1976, and 
verified service from August 1997 to April 2002 including 
periods of active duty for training (ADUTRA) from November to 
December 1997, and in August and November 1998, August 2000, 
and June 2001.  There is no allegation that any claimed 
disorder was incurred during WVANG service from 1974 to 1976 
so further attempts to verify that period will not be 
undertaken.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In June 2007, the veteran testified at a 
hearing before the undersigned Veterans Law Judge that was 
conducted at the Board's main office in Washington, D.C.  A 
transcript of that hearing is of record.

The Board notes that, in a June 1990 decision, the Board 
declined to find that new and material evidence was received 
to reopen the veteran's previously denied claim for service 
connection for an acquired psychiatric disorder including 
PTSD.  That determination is final, and may not be reopened 
without evidence deemed to be new and material.  In a June 
1999 rating decision, the RO denied the veteran's request to 
reopen his previously denied claim.  He was notified in 
writing of the RO's decision and did not appeal.  That 
determination is final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board, in pertinent part, from the RO rating 
decision of May 2003 that declined to find that new and 
material evidence was received to reopen the previously 
denied claim for service connection for PTSD.

The Board points out in this regard, however, that in the 
December 2004 statement of the case, it appears that the RO 
reopened the claim and then denied it.  However, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	A June 1990 Board declined to find that new and material 
evidence was received to reopen the veteran's previously 
denied claim for service connection for an acquired 
psychiatric disorder including PTSD on the basis that 
there was no objective evidence that the veteran had an 
acquired psychiatric disorder or PTSD.  The veteran did 
not appeal the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court").  

2.	In a June 1999 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen 
the veteran's previously denied claim for service 
connection for PTSD on the basis that the evidence did 
not demonstrate that he was diagnosed with the claimed 
disorder.  The veteran was notified in writing of the 
RO's determination and did appeal the decision.  

3.	The evidence added to the record since the June 1999 RO 
decision that declined to find that new and material 
evidence was received to reopen the previously denied 
claim for service connection for PTSD loss is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.

4.	 The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed back disorder is related to the veteran's 
active military service.  Any arthritis was shown many 
years after active duty.

5.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of spinal meningitis related to his active 
military service.

6.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed respiratory disorder, including chronic 
obstructive pulmonary disorder (COPD), is related to the 
veteran's active military service, including exposure to 
flood waters or Agent Orange.

7.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed left foot disorder is related to the veteran's 
military service nor was arthritis diagnosed within a 
year of discharge from his active service.

8.	 The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
right foot disorder related to his military service nor 
was arthritis diagnosed within a year of discharge from 
his active service.

9.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed right knee disorder is related to the 
veteran's active military service.

10.	 The objective and probative medical evidence of 
record preponderates against a finding that any 
currently diagnosed left knee disorder is related to the 
veteran's active military service.


CONCLUSIONS OF LAW

1.	Evidence received since the June 1999 RO decision that 
declined to find that new and material evidence was 
received to reopen the veteran's claim for service 
connection for PTSD is new and material, and the claim 
for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007) and 38 C.F.R. § 20.1100 (2006).

2.	A back disorder was not incurred in or aggravated during 
active military service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131, 1137, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

3.	Residuals of spinal meningitis were not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103-5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303 (2007).

4.	A respiratory disorder was not incurred in or aggravated 
during active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. § § 101(24), 
106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

5.	A left foot disorder was not incurred in or aggravated 
during active military service nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

6.	A right foot disorder was not incurred in or aggravated 
during active military service nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.37, 3.309 (2007).

7.	A right knee disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2007).

8.	A left knee disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Duty 
to assist letters were sent to the veteran and to the 
National Guard in an attempt to obtain information and 
records.  An additional letter seeking stressor information 
was sent.  It appears that appropriate notice and development 
was accomplished as pertinent herein. 

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 
2007)), that held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim.  Id.  In the 
January 2007 supplemental statement of the case, the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess/Hartman.  Further, the appellant's claims 
for service connection for bilateral feet and knee, back, and 
respiratory disorders, and residuals of meningitis, are being 
denied and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claims. 

In a March 2002 letter, issued prior to the May 2003 rating 
decision, and in a June 2005 letter, the RO informed the 
appellant of its duty to assist him in substantiating him 
claims under the VCAA and the effect of this duty upon him 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded a VA 
examination in conjunction with his claim regarding his foot 
disorders, testified during a hearing before the undersigned 
in June 2007, and records considered in conjunction with his 
award of Social Security Administration (SSA) disability 
benefits were received by the RO in August 2006.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

As to the veteran's request to reopen his previously denied 
claim for service connection for PTSD, regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  The new definition only applies to 
claims to reopen filed on or after August 29, 2001 and, as 
the instant petition to reopen was filed in February 2002, 
applies here.  It appears in this case that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder, 
other than that which the Board will be seeking through the 
development specified in the Remand portion of this decision, 
below.  The record on appeal is sufficient to resolve the 
matter as to whether the claim should be reopened.  As this 
claim is, in fact, being reopened and then remanded, any 
potential violation of the Court's recent holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VCAA notice requirements 
with respect to reopening claims), is rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. New and Material Evidence

An August 1987 RO rating decision initially denied the 
veteran's claim for service connection for PTSD on the basis 
that there was no objective evidence that the veteran had the 
claimed disorder.  The veteran was notified in writing of the 
RO's decision and did not appeal, and it became final.  An 
April 1989 rating decision confirmed and continued the denial 
on the basis that there was no specific diagnosis of PTSD in 
the record.  The veteran appealed that determination and, in 
a June 1990 decision, the Board declined to find that new and 
material evidence was submitted to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder including PTSD.  The Board 
found at that time that the evidence added to the record, 
that included post service medical records and the veteran's 
oral and written statements, did not demonstrate the 
existence of a diagnosed psychiatric disorder including PTSD.  
The veteran did not appeal the Board's decision to the Court 
and it became final.  

In a June 1999 decision, the RO declined to find that new and 
material evidence was received to reopen the veteran's claim 
for service connection for PTSD.  The RO determined that 
there was no objective evidence that the veteran was 
diagnosed with the claimed disorder.  The veteran was 
notified of the RO's determination in a June 1999 letter and 
did not appeal the decision.

The evidence of record at the time of the RO's June 1999 
rating decision that declined to find that new and material 
evidence was received to reopen the veteran's previously 
denied claim for service connection for PTSD included VA 
medical records, dated from February 1998 to May 1999, that 
did not reflect a diagnosis of PTSD and other records 
duplicative of those previously considered.  

The June 1999 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the June 
1999 RO decision, which was the last final adjudication that 
disallowed the appellant's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the veteran's current claim was 
received by the RO in February 2002.  The new evidence added 
to the record includes VA and private medical records, dated 
from June 2001 to October 2004, the veteran's service records 
and unit histories, some duplicative of those previously 
considered by the RO, and his and other's oral and written 
statements in support of the veteran's claim.

A February 2002 VA psychiatric admission note indicates that 
the veteran complained of feeling low-down and depressed for 
the past month.  He was last seen in the outpatient clinic in 
January and medications were prescribed.  At that time, he 
had problems with his PTSD, including frequent nightmares, 
flashbacks, intrusive thoughts, isolative behavior, 
irritability, and depressed mood.  He reported that in 
Vietnam he abused alcohol and drugs to numb his feelings and, 
after discharge, continued until 1987.  In 1989, VA 
hospitalized him for treatment of PTSD and drug 
rehabilitation.  Since then, he did fairly well but his poor 
health made it difficult for him to maintain employment.  He 
said he attended the Vet Center and went to Alcoholic 
Anonymous meetings.  Upon clinical examination, the Axis I 
diagnoses were PTSD/depression, and a history of alcoholism 
and polydrug abuse in the past in full remission.  He was 
hospitalized until the middle of the month.

Subsequent VA and private medical records include diagnoses 
of depression/PTSD (in a May 2003 VA medical record), 
recurrent major depression (in a March 2004 VA medical 
record), and history of panic attacks and situational 
depression (in a May 2004 medical report from R.W., M.D.).

The evidence added to the record since the June 1999 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran's did not 
have a diagnosis of PTSD, evidence showing he was diagnosed 
with the claimed disorder, tends to relate to an 
unestablished fact necessary to substantiate the claim.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific 
matters under consideration, and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for PTSD.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for PTSD, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.

II. Service Connection

Under 38 U.S.C.A. §§1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADUTRA or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of Army 
National Guard service, service connection may only be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ADUTRA, or injury 
incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  
Service connection is not legally merited when the disability 
results from a disease process during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Back Disorder.

In oral and written statements in support of his claim, the 
veteran contends that he sustained a back injury in a truck 
accident while going uphill during WVANG service.  In his 
February 2002 claim, he said he injured his back in Germany.  

Service medical records, dated from 1969 to 1971, are not 
referable to complaints or diagnosis of, or treatment for, a 
back disorder.  When examined for separation in September 
1971, the veteran's spine and musculoskeletal system were 
normal.

When examined for enlistment into the WVANG in July 1974, the 
veteran's spine was reported as normal.

VA medical records dated during the 1980s are not referable 
to complaints or diagnosis of, or treatment for, a back 
disorder.

Medical records from the veteran's WVANG service indicate 
that, when examined for enlistment in August 1997, the 
veteran's spine was normal.  The clinical records are not 
referable to complaints of, or treatment for, a back injury.    

VA medical records, dated from 1998 to 2004, reflect the 
veteran's complaints of chronic back pain for which pain 
medication was prescribed.

The WVANG records show that when examined for a periodic 
examination in September 1999, the veteran denied a history 
of recurrent back pain or injury and his spine was normal.

According to a May 2002 VA orthopedic consultation record, 
the veteran reported low back pain and said he was told he 
had bone spurs in the lumbar spine that caused his pain.  He 
reported falling from a dump truck a year earlier and hurting 
his back.  X-rays of the veteran's lumbar spine showed well 
maintained disks through his lumbar spine.  The orthopedist 
stated that the disk L-4-S-1 might be a little lower but no 
osteophyte of any importance was noted.  

An August 2002 record indicates that the veteran was referred 
for physical therapy.  X-rays suggested degenerative 
osteoarthritis.  The veteran reported low back pain since he 
fell off a truck in 1998.

A February 2003 VA radiology report indicates that x-ray of 
the veteran's cervical spine showed mild degenerative changes 
involving C5 and C6.

A May 2003 VA discharge record indicates that the veteran was 
hospitalized, in part, for chronic back pain.  He claimed to 
have fallen off a dump truck many years earlier.  The 
examining physician said that a "complete work-up has shown 
no obvious cause for his pain", that the doctor thought was 
due to the veteran's narcotic abuse.  Results of a May 2003 
x-ray showed that the veteran's sacrum and coccyx were 
normal.

The May 2004 medical report from Dr. R.W. indicates that the 
veteran reported a low back injury with strain in 1998 while 
jumping off a truck and had chronic low back pain since then.  
The pertinent diagnosis was chronic low back pain with past 
history of low back strain.

According to a June 2004 VA record, the veteran gave a 
history of chronic low back pain for four years attributed to 
an injury when he struck a guardrail while in a truck.  

The veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows 
that the veteran currently received treatment for chronic 
back pain, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his musculoskeletal system and spine were normal on 
separation from active service and the first post service 
evidence of record of back pain is from 2002, nearly 30 years 
after the veteran's separation from active service and a year 
after his WVANG discharge.  Nor do the National Guard medical 
records describe treatment for a back injury at any time.  In 
short, no medical opinion or other medical evidence relating 
the veteran's back pain to service or any incident of service 
has been presented.  To the extent arthritis has been 
suggested, it was not shown until many years after service 
and has not been related thereto.

B.	Residuals of Spinal Meningitis.

The veteran testified that he was hospitalized at Fort Bragg 
in February 1965 and diagnosed with spinal meningitis.  He 
said he was frequently sick and, in his February 2002 written 
claim, said he believed he was exposed to bacterial 
meningitis on active duty.  

Service medical records, from 1969 to 1971, are not referable 
to complaints or diagnosis of, or treatment for, spinal 
meningitis.

WVANG records indicate that, when examined for enlistment in 
July 1974, the veteran's neurological system was normal.  

VA medical records, dated in the 1980s, are not referable to 
complaints or diagnosis of, or treatment for, residuals of 
spinal meningitis.

WVANG records indicate that when examined for enlistment in 
August 1997, the veteran's neurological system was normal.  
On the September 1999 report of medical history, the veteran 
checked yes to having frequent or chronic colds and sinusitis 
but his spine, lungs and chest and neurological system were 
normal on examination at that time.

The veteran has contended that service connection should be 
granted for residuals of spinal meningitis.  The record 
demonstrates that no treatment for meningitis was found in 
service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had residuals of spinal 
meningitis.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of spinal 
meningitis.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
spinal meningitis has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

C.	Respiratory Disorder, including as due to Flood 
Waters or Exposure to Agent Orange

In his oral and written statements in support of his claim, 
the veteran maintains that he has a current respiratory 
disorder due to inhaling bacteria after flood duty in West 
Virginia, while on ADUTRA in the WVANG or, alternatively, as 
due to exposure to Agent Orange.  He testified that no 
physician had provided a cause for his current respiratory 
disorder, diagnosed as COPD.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed 
Reg. 32,355-32,407 (June 12, 2007).

Notwithstanding the foregoing presumptive provisions 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98- 542, § 
5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Initially, the Board notes that, to the extent that the 
veteran may contend that he currently has a disorder that is 
related to in-service exposure to Agent Orange, there is no 
medical evidence of a respiratory disorder (including COPD), 
other than certain respiratory cancers, which is statutorily 
recognized as one of the diseases attributable to Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  Thus, the nexus 
requirement for this claim may not be satisfied by the 
statutory presumption associated with Agent Orange because 
the veteran was not diagnosed with a disorder of the type 
listed among those diseases considered associated with 
exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), (d), 
3.309(e).

Nor is there a federal statutory presumption applicable to a 
disorder found due to exposure to bacteria during flood duty 
performed during the veteran's WVANG service.  

Service medical records, dated from 1969 to 1971, are not 
referable to complaints or diagnosis of, or treatment for, a 
chronic respiratory disorder.  When examined for separation 
in September 1971, the veteran's lungs and chest were normal 
and results of a chest x-ray were negative.

WVANG records indicate that when examined for enlistment in 
July 1974, the veteran's lungs and chest were normal.

VA medical records dated during the 1980s are not referable 
to a respiratory disorder.

WVANG medical records document that, when examined for 
enlistment in August 1997, and in September 1999, the 
veteran's lungs were normal.  The records are negative for 
any diagnosis of, or treatment for, a respiratory disorder.

WVANG certificates of appreciation were issued to the veteran 
for his service during floods in July 2001.

VA medical records, dated from 2001 to 2004, include 
diagnoses of COPD.

The May 2004 report from Dr. R.W. indicates that the veteran 
had chronic lung disease with breathlessness for two years.  
The veteran smoked one pack of cigarettes a day since age 16 
and stopped two years earlier.  Upon examination, the 
pertinent diagnosis was probable chronic lung diease 
associated with tobacco abuse.

The veteran has contended that service connection should be 
granted for a respiratory disorder, diagnosed as COPD.  
Although the evidence shows that the veteran currently has 
COPD, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his respiratory system was normal on separation from 
active service and the first post service evidence of record 
of a respiratory disorder is from 2002, more than 30 years 
after the veteran's separation from active service.  More 
importantly, in May 2004, Dr. R.W., attributed the veteran's 
chronic lung diease to tobacco abuse.  In short, no medical 
opinion or other medical evidence relating the veteran's 
respiratory disorder, diagnosed as COPD, to service or any 
incident of service, including exposure to Agent Orange or 
bacteria from flood water, has been presented.

D.	Left and Right Foot Disorders

The veteran further claims he injured his feet when he was 
run over by a truck while crossing the street in Germany and 
now has arthritis.  He said he was treated by medics in the 
dispensary and not diagnosed with a disorder.  He did not 
recall x-rays being taken at the time, said his feet were not 
casted, and recalled that he had swelling and discoloration 
and missed a few days of work
 
Service medical records, dated in May 1970, reflect that a 
trailer hitch fell on the veteran's right foot.  Results of 
x-rays taken at the time were normal.  He was seen a few days 
later for right foot pain and hot soaks were recommended.  In 
July 1970, he was referred to the orthopedic clinic for 
treatment of a plantar wart.  When examined for separation in 
September 1971, the veteran's feet were reported as normal.

WVANG records show that when examined for enlistment in July 
1974, the veteran's feet were normal.

The VA medical records dated during the 1980s are not 
referable to treatment of a foot disorder.

The WVANG records indicate that, when examined for enlistment 
in August 1997, the veteran's feet were normal.  A September 
1998 record indicates that the veteran had a foot cut by his 
boots.  

VA medical records, dated from 1998 to 2004, include the 
veteran's complaints of foot pain.  In a signed undated 
statement, a VA physician said the veteran had degenerative 
joint disease of the feet.  A February 1999 VA podiatry 
record indicates that the veteran had calcaneal bursitis and 
plantar fasciitis on the left foot, a history of degenerative 
joint disease, a history of an inferior calcaneal spur, 
utrius, pronation syndrome, and xerosis.  In an April 1999 
signed statement, a VA podiatrist said the veteran was under 
treatment for symptomatic plantar fasciitis, inferior 
calcaneal spurs/bursitis and microtrauma.

The WVANG records include a September 1999 physical profile 
indicating that the veteran was assigned limited duty due to 
bilateral plantar fasciitis.  On a report of medical history 
completed in September 1999 at the time of the periodic 
examination, the veteran checked yes to having foot trouble.  
The examiner noted the veteran's foot problems were heel 
spurs for which surgery was planned.  When examined at time, 
the veteran's feet were normal.   A sick slip indicates that, 
in July 2001, the veteran was treated after he stepped on a 
rusty nail and an undated clinic record indicates that he had 
a small puncture on the ball of his right foot.  The wound 
was cleaned and treated and he was advised to return to the 
clinic if any sign of infection or wound pain developed. 

According to a March 2002 VA podiatry consultation record, x-
rays of the veteran's feet revealed moderate degenerative 
arthritis in both feet.  Diagnoses at that time included pes 
planus and pronation syndrome, both greater in the left foot, 
and a history of degenerative joint disease.  

The May 2002 VA orthopedic consultation record indicates that 
the veteran had plantar fasciitis and said he was told he had 
bone spurs in both feet.  X-rays of both feet were reported 
to show a smooth exostosis on the calcaneum that were normal.  
An October 2002 VA record notes that the veteran had 
arthritis and a backache and was seen in the orthotics 
laboratory for issuance of orthotic appliances.  

An April 2003 VA radiology report of x-rays of the veteran's 
feet includes an impression of bilateral calcaneal spurs, and 
mild degenerative changes of both first metatarsophalangeal 
joints.  X-rays of the veteran's left and right heels showed 
calcaneal spurs but otherwise normal heels.

An April 2003 VA examination report indicates that the 
veteran said he was in the WVARNG from 1974 to 1976 and from 
1997 to 2001 as well as on active duty from 1969 to 1971.  He 
said that in 1970, while in Germany, he dropped a trailer on 
his right foot injuring the lateral three toes and developed 
subsequent pain and swelling of the right foot.  He was told 
he did not break any bones and treated with rest and 
bandaging.  The veteran was able to carry on with his duties 
and did not have a right foot problem until he was 
discharged.  Since the 1980s the veteran had bilateral foot 
pain with some stiffness and no weakness, and did not use 
crutches or corrective devices.  In April 1999, a VA podiatry 
record noted the veteran's complaints of pain on the bottom 
of both feet and he was treated for plantar fasciitis and 
inferior calcaneal spurs.  Upon clinical examination, the 
diagnosis was degenerative arthritis of both feet, 
symptomatic and bilateral calcaneal spurs.

In a May 2003 Addendum, the recent VA examiner reviewed the 
veteran's service medical records and opined that it was not 
as likely as not that the veteran's current foot condition 
was related to his right foot injury in service.

The May 2004 report from Dr. R.W. indicates that the veteran 
reported painful feet due to heel spurs.

The veteran has contended that service connection should be 
granted for left and right foot disorders, variously 
diagnosed as bilateral plantar fasciitis, calcaneal spurs, 
and degenerative joint disease.  Although the evidence shows 
that the veteran currently has bilateral plantar fasciitis 
and calcaneal spurs and received treatment for periodic foot 
pain, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his feet were normal on separation from active service 
and the first post service evidence of record of a foot 
disorder is from 1999, nearly 30 years after the veteran's 
separation from active service.  Nor do the WVANG records 
reflect any treatment for a foot injury, contrary to the 
veteran's assertions.  Moreover, in May 2003, a VA examiner 
opined that it was not as likely as not that the veteran's 
current foot problems were related to his right foot disorder 
in service in 1970.  In short, no medical opinion or other 
medical evidence relating the veteran's bilateral plantar 
fasciitis and calcaneal spurs to service or any incident of 
service has been presented.

E.	Left and Right Knee Disorders

The veteran said in his February 2002 written statement that 
he sustained a bilateral knee injury when his back was 
injured while in the WVANG while on ADUTRA.  He testified 
that he developed knee pain while on a two week assignment 
when he did a lot of prison guard work, but did not recall 
when this occurred.  He said it was raining and he slipped 
off a truck, banged his knee on the truck fender, and was 
treated in a civilian hospital (see, hearing transcript page 
16).  He said he thought he injured his knee in 2004 while on 
two weeks of active duty (see hearing transcript, page 21).  
He also said he thought he probably had arthritis (see 
hearing transcript, page 23).

Service medical records, from 1969 to 1971, are not referable 
to complaints or diagnoses of, or treatment for, a bilateral 
knee disorder.  A November 1969 clinical record indicates 
that the veteran was treated for right shin abrasions but is 
not referable to a knee injury.  When examined for separation 
in September 1971, the veteran's lower extremities were 
normal.

When examined for enlistment into the WVANG in July 1974, the 
veteran's lower extremities were normal.

VA medical records dated during the 1980s are not referable 
to a knee disorder.

WVANG medical records indicate that, when examined for 
enlistment in August 1997, the veteran's lower extremities 
were normal and, in September 1999, the veteran denied a 
history of having a trick or locked knee and his lower 
extremities were again normal on examination.  The records 
are not referable to treatment of a knee disorder or injury.

The VA medical records, in the 1980s and from 1998 to 2004, 
do not reflect complaints or diagnosis of, or treatment for a 
knee disorder.

The veteran has contended that service connection should be 
granted for left and right knee disorders.  The record 
demonstrates that no knee disorder was found in service or on 
separation from service.  Furthermore, the veteran has 
submitted no evidence to show that he currently has left and 
right knee disorders.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has left 
and right knee disorders has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

F. All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed bilateral foot and knee, respiratory and back 
disorders and residuals of spinal meningitis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral foot and knee, respiratory and 
back disorders and residuals of spinal meningitis.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
bilateral foot and knee, respiratory and back disorders and 
residuals of spinal meningitis.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral foot and knee, respiratory and back disorders and 
residuals of spinal meningitis is not warranted.

Finally, the Board notes that, according to a March 2005 SSA 
record, the veteran was suffering from spinal disc disorders 
(discogenic/degenerative) and COPD-chronic pulmonary 
insufficiency and SSA held him to be disabled since December 
2002.  While the Board recognizes the disabling nature of the 
veteran's spinal and respiratory disorders, the SSA decision 
is not considered sufficient to overcome the objective 
evidence of record as to the origin of the veteran's claimed 
bilateral knee and foot, back, and respiratory disorders, and 
residuals of spinal meningitis.  


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened, and the appeal is, 
to that extent, granted.

Service connection for a back disorder is denied.

Service connection for residuals of spinal meningitis is 
denied.

Service connection for a respiratory disorder, including as 
due to exposure to flood waters or Agent Orange, is denied.

Service connection for a left foot disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).

The veteran's available service records reflect that he 
served in the Republic of Vietnam from July 1970 to September 
1971.  His awards and citations do not indicate involvement 
in combat.  The veteran's duty assignments include his 
assignment to Battery B, 1st Battalion, 83rd Artillery as a 
field wireman from July 1970 to May 12, 1971, when he was 
assigned as a security guard to the HHB 2nd Battalion, 94th 
Artillery, USARPACdy/w D Battery until June 1971.  From June 
to September 1971, he was assigned as a field wireman to the 
HHB 2nd Battalion, 94th Artillery USARPAC RVN.  The records 
also indicate that he participated in an unnamed campaign in 
December 1970.

In his oral and written statements in support of his claim, 
the veteran said he was exposed to daily rocket and mortar 
fire from the enemy.  He submitted a June 1971 memorandum of 
unit accomplishments for the Headquarters of the 2nd 
Battalion of the 94th Artillery, for the period from March 6 
to June 10, 1971.  It was noted that starting in early March, 
the 2nd Battalion, 94th Artillery was located at Lao Bao on 
the Laotian border and provided artillery support for 
Operation Lam Son 719.  From March 18 to May 22, 1971, the 
four firing batteries were withdrawn from Lao Bao, 
encountered "significant enemy resistance" and positioned 
with the Battalion Headquarters near Lang Vei.  Operation Lam 
Son 719 ended in April 1971 and the Battalion was assigned a 
supporting role in the operation.  On May 3rd it was 
displaced to Camp Eagle.  As noted, the veteran jointed the 
2nd Battalion of the 94 Artillery on May 12, 1971, thus, it is 
not entirely clear if he was exposed to rocket and mortar 
fire during this time.  

However, in a March 1989 written statement, the veteran said 
he landed in Vietnam in July 1970, went to Camp Eagle in Phu 
Bai in the northern part of South Vietnam when he was with 
Battery B of the 1st Battalion, 83rd Artillery and was sent to 
Firebase Birmingham.  In approximately December 1970 or 
January 1971, he said he was sent to the Kay Sahn (Khe Sahn?) 
Valley where there was significant shelling and he fired on 
the enemy.  He said he returned to Phu Bai in the summer of 
1971 when he was with A unit of the 2nd Battalion, 94th 
Artillery, and was exposed to more mortar and rocket fire.

The RO needs to request that the U.S. Army and Joint Services 
Records Research Center verify the veteran's alleged 
stressful events in service, particularly including his 
assigned units' exposure to rocket and mortar fire.

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion regarding the veteran's 
diagnosed psychiatric disorder.  VA and private medical 
records, dated from 2001 to 2004, include diagnoses of 
PTSD/depression (in February 2002), PTSD, depression (in 
March 2002), history of PTSD/depression (in April 2002), 
depressive disorder and history of PTSD (in March 2003), 
depression/PTSD, anxiety (in May 2003), major depression, 
recurrent (in March 2004), and history of panic attacks and 
situational depression (by Dr. R.W. in May 2004).  In a 
December 2003 VA record, a psychologist noted that the 
veteran had a puzzling diagnostic picture and described many 
horrific Vietnam scenes.

Here, the record does not include a VA examination, nor does 
it indicate that a PTSD diagnosis has been made or considered 
pursuant to DSM-IV on the basis of a verified history of the 
veteran's in-service stressors.  See e.g., West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  As a result, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the etiology of any psychiatric disorder found 
to be present.

There also appear to be additional VA medical records that 
the RO/AMC must obtain.  While VA records, dated to October 
2004 (and obtained with records received from the SSA) are in 
the file, during his June 2007 Board hearing, the veteran 
testified that he regularly saw a VA psychiatrist at least 
every other month.  As well, the February 2002 VA medical 
record indicates that the veteran was treated at the Vet 
Center.  There is no indication that the RO requested these 
recent VA and Vet Center medical records.  This needs to be 
done prior to final consideration of the veteran's claims. 
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record reflects that 
additional VA medical evidence is available that is not 
before the Board at this time.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be invited to submit 
any additional specific information, 
i.e., where, when, what, regarding his 
alleged stressful events in service.

2.	Then, the RO/AMC should prepare a 
summary of all claimed stressors, to 
include his exposure to rocket and 
mortar fire: (a) during December 1970 
or early 1971 in the Khe Sahn valley 
(when the veteran was assigned to the 
Battery B, 1st Battalion, 83rd 
Artillery); (b) when he was assigned as 
a security guard from May to June 1971 
(when assigned to the HHB 2nd Battalion, 
94th Artillery USARPACdy/w D Battery); 
and (c) in the summer of 1971 (when he 
was assigned to the HHB 2nd Battalion, 
94th Artillery USARPAC RVN).  This 
summary and all associated documents, 
including the veteran's service 
personnel records, should be sent to 
the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The 
JSRRC should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors 
including, as applicable, unit 
histories for the veteran's period of 
service.  If the RO/AMC is unable to 
corroborate a stressor, the RO/AMC must 
inform the veteran of the results of 
the requests for information about the 
stressors.

3.	All VA medical records regarding the 
veteran's treatment for the period from 
October 2004 to the present should be 
obtained.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran and his representative so advised 
in writing.

4.	All Vet Center treatment records 
regarding the veteran's treatment should 
be obtained.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran and his representative so advised 
in writing.

5.	After the above has been accomplished, 
then the RO/AMC should make 
arrangements for the veteran to be 
examined by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to determine 
the diagnoses of any psychiatric 
disorder(s) that are present.

a.	 The examiner is advised that the 
veteran served in the Republic of 
Vietnam from July 1970 to 
September 1971 and maintains that 
he was exposed to repeated 
episodes of hostile mortar and 
sniper fire.

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., include diagnoses 
of PTSD/depression (in February 
2002), PTSD, depression (in March 
2002), history of PTSD/depression 
(in April 2002), depressive 
disorder and history of PTSD (in 
March 2003), depression/PTSD, 
anxiety (in May 2003), major 
depression, recurrent (in March 
2004), and history of panic 
attacks and situational depression 
(by Dr. R.W. in May 2004).

e.	A rationale should be provided for 
all opinions expressed.  If the 
physician is unable to give an 
opinion with respect to the 
question presented, an explanation 
at to why should be provided.  The 
veteran's claims file should be 
made available to the examiner 
prior to the examination and the 
examination report should indicate 
if the examiner reviewed the 
veteran's medical records. 

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.

6.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim of 
entitlement to service connection for 
PTSD back.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2007 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


